

115 HR 2230 IH: To direct the Joint Committee on the Library to obtain a statue or bust of Elie Wiesel for placement in the United States Capitol.
U.S. House of Representatives
2017-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2230IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Mr. Cohen (for himself, Ms. Ros-Lehtinen, Mr. Lewis of Georgia, Mr. Weber of Texas, Mr. Meehan, Mr. Deutch, Ms. Brownley of California, Mr. Scott of Virginia, Ms. Granger, Mr. Cicilline, Mr. Yarmuth, Mr. Foster, Mr. Engel, Ms. Wasserman Schultz, Mr. Faso, Mrs. Comstock, Mr. Rush, Mrs. Davis of California, Ms. Clarke of New York, Mr. McGovern, Ms. Michelle Lujan Grisham of New Mexico, Mr. Hastings, Mrs. Lowey, Mr. Lowenthal, Mr. King of New York, Mr. Coffman, Mr. Cook, Mr. Zeldin, Mr. Cárdenas, Mr. Diaz-Balart, Mr. Swalwell of California, Ms. Schakowsky, Mr. Kustoff of Tennessee, Mr. Donovan, Mr. Lance, Mr. Hultgren, Mr. Franks of Arizona, Mrs. Wagner, Mr. Lamborn, Mr. Roskam, Mr. Katko, Mr. Costello of Pennsylvania, Mr. DesJarlais, Mr. Thompson of Pennsylvania, Mr. Raskin, Mr. MacArthur, Miss Rice of New York, Mr. Schweikert, Mr. Hill, Mr. Farenthold, Mr. Rothfus, Mr. Reichert, Mr. Royce of California, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Joint Committee on the Library to obtain a statue or bust of Elie Wiesel for
			 placement in the United States Capitol.
	
		1.Placement of statue or bust of Elie Wiesel in United States Capitol
 (a)Obtaining statue or bustNot later than 4 years after the date of the enactment of this Act, the Joint Committee on the Library shall enter into an agreement to obtain a statue or bust of Elie Wiesel, under such terms and conditions as the Joint Committee considers appropriate consistent with applicable law. The Joint Committee may authorize the Architect of the Capitol to enter into the agreement and related contracts required under this subsection on its behalf, under such terms and conditions as the Joint Committee may require.
 (b)PlacementThe Joint Committee on the Library shall place the statue or bust obtained under subsection (a) in a suitable permanent location in the United States Capitol.
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act, and any amounts so appropriated shall remain available until expended.
			